Citation Nr: 1634199	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-47 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.  He died in August 2008, and the appellant is his surviving spouse.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c)(2015). 


REMAND

Additional development is necessary before the issue of entitlement to service connection for the Veteran's cause of death can be adjudicated.  VA has a duty to assist claimants in obtaining evidence pertinent to their claim.  38 C.F.R. § 3.159(c)(1) (2015).  Further action must be taken in order to meet the duty to assist in this case. 

The Board remanded this matter in December 2013 for further development of the claims file, to specifically include directing that treatment records for the Veteran's heart condition from Johnston Memorial Hospital for the period from 2006 to 2008 be requested.  A review of the claims file reveals that VA received copies of the Veteran's treatment records at Johnston Memorial Hospital for his heart condition dated in July 2008.  However, the claims file does not contain a copy of any request sent to Johnston Memorial Hospital for any records of the Veteran's treatment for his heart condition in August 2006, which is the specific time period identified by the appellant in the completed Authorization and Consent to Release Information to the Department of Veterans Affairs form, dated in September 2013.  Therefore, VA must request treatment records from Johnston Memorial Hospital for the appellant regarding the Veteran's treatment for a heart condition at any time during the time period between 2006 and 2008, and specifically in August 2006. 

As there has not been substantial compliance with the December 2013 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet, App. 268 (1998). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.   Regardless of the appellant's response, the RO must take all appropriate action necessary to associate with the claims file all of the Veteran's treatment records from Johnston Memorial Hospital located in Smithfield, North Carolina, dated in January 2006 through 2008, and specifically dated in August 2006, as per the appellant's October 2012 and September 2013 Authorization and Consent to Release Information to the Department of Veterans Affairs forms. 

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




